DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending. Claims 3 and 8-16 are withdrawn. Claims 1, 2 and 4-7 are rejected.   

Priority
This application is a CON of 15/767,137 (now US 10,736,885), which is a 371 of PCT/US2016/055865, filed 10/07/2016, which claims benefit to PRO 62/238,309, filed 
on 10/07/2015. 
The disclosure of the prior-filed application, Application No. 62/238,309, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not disclose the dermal fibrotic disorders vasculopathy, vasculitis, aberrant burn wound-healing, exuberant burn wound healing and diabetic foot syndrome, nor is the multi-kinase inhibitor lenvatinib disclosed. However, the application does teach using nintedanib (and other inhibitors) for treating fibrotic lesions, such as acne scars, skin scars such as keloids and hypertrophic scars, wrinkles, cellulite and neoplastic fibrosis, pulmonary fibrosis, idiopathic pulmonary fibrosis, arthrofibrosis, and peyronie’s disease” (claim 2). Accordingly claims 1-16 have an effective filing date of 10/07/2016.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:  
Multi-kinase inhibitors (e.g., nintedanib and lenvatinib) and
Dermal fibrotic disorders (e.g., aberrant wound-healing, wrinkle, etc.)
The multi-kinase inhibitor species are independent or distinct because the species as claimed have a materially different chemical structure/design which imparts to each compound a different chemical reactivity and pharmacokinetic profile, resulting in different in vitro and in vivo effects.  In addition, these species are not obvious variants of each other based on the current record.
The dermal fibrotic disorder species are independent or distinct because the species as claimed have a materially different etiology and/or pathophysiology that result in a distinct characteristics for each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above at least because the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Claims 1-6 and 9-16 are generic.

Telephonic Election
During a telephone conversation with Dr. David W. Old on 2/3/2022 a provisional election was made without traverse to prosecute the inhibitor species nintedanib for treating the disorder species aberrant wound healing.  Affirmation of this election must be made by applicant in replying to this Office action. 
The elected specie read on claims 1-2 and 4-7. Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected specie do not appear allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended.
Claims 3 and 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Park et al. US 2006/0142373 A1.
Park et al. teaches a method for treating excessive scarring in humans using a compound of formula (I), 
    PNG
    media_image1.png
    189
    248
    media_image1.png
    Greyscale
, such as nintedanib (compound (u)), wherein the compound may be administered intramuscularly or subcutaneously, for example. See, e.g., claims 1 and 4-5, para. [0612], and para. [1520]-[1521]. 
This disclosure anticipates the claimed invention of modulating formation of a dermal fibrotic disorder, comprising administering a therapeutically effective amount of nintedanib (claims 1-2) to a human (claim 4), wherein the disorder is scarring (i.e., aberrant wound-healing) (claims 6-7), and wherein the drug is administered via intramuscular or subcutaneous injection (claim 5). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9, 12, 14-15, 18, 20, 22, 24-25, 28, 30-31, and 33-34 of copending Application No. 17/297,329 (reference application) in view of Park et al. US 2006/0142373 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose using a composition comprising nintedanib for treating dermal-related disorder, characterized by inflammation and associated with angiogenesis and fibrosis, in a human.  The composition may be administered topically or by injection. The reference application does not teach treating excessive scarring (i.e., aberrant wound healing). See, e.g., claims 1-2, 6, 28, 30 and 31.
Park et al. teaches a method for treating excessive scarring in humans using nintedanib (compound (u)). See, e.g., claims 1 and 4-5, para. [0612], and para. [1520]-[1521]. Since excessive scarring is a dermal-related disorder characterized by inflammation and associated with angiogenesis, a PHOSITA would have found it obvious to use the composition of ‘329 comprising nintedanib for treating excessive scarring. This corresponds to the instantly claimed method comprising administering a therapeutically effective amount of nintedanib (claims 1-2) to a human (claim 4), wherein the disorder is aberrant wound-healing (claims 6-7), and wherein the drug is administered via intramuscular or subcutaneous injection (claim 5). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 13 of copending Application No. 17/267,938 (reference application) in view of Park et al. US 2006/0142373 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose treating a dermal-related disorder characterized by inflammation, angiogenesis, fibrosis, or a combination thereof in a human. The method comprises administering nintedanib. The reference application does not teach treating excessive scarring (i.e., aberrant wound healing) or any particular mode of administration. See claims  1-2, 4 and 13.
Park et al. teaches a method for treating excessive scarring in humans using nintedanib (compound (u)) by intramuscular or subcutaneous injection, inter alia. See, e.g., claims 1 and 4-5, para. [0612], and para. [1520]-[1521]. Since excessive scarring is a dermal-related disorder characterized by inflammation, angiogenesis and/or fibrosis, a PHOSITA would have found it obvious to use the method of ‘938 comprising administering nintedanib for treating excessive scarring. This corresponds to the instantly claimed method comprising administering a therapeutically effective amount of nintedanib (claims 1-2) to a human (claim 4), wherein the disorder is aberrant wound-healing (claims 6-7), and wherein the drug is administered via intramuscular or subcutaneous injection (claim 5). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 17-19 of copending Application No. 17/137,195 (reference application) in view of Park et al. US 2006/0142373 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a composition comprising nintedanib and using the composition for treating a disorder such as skin scarring, scarring alopecia, exuberant burn wound healing, etc. The reference application does not teach treating a human specifically or any particular mode of administration.
Park et al. teaches a method for treating excessive scarring in humans using nintedanib (compound (u)) by intramuscular or subcutaneous injection, inter alia. See, e.g., claims 1 and 4-5, para. [0612], and para. [1520]-[1521]. Since excessive scarring is a type of skin scarring, a PHOSITA would have found it obvious to use the composition comprising nintedanib of ‘195 and/or the method of administering nintedanib of ‘195 for treating excessive scarring via injection of the nintedanib to a human. This corresponds to the instantly claimed method comprising administering a therapeutically effective amount of nintedanib (claims 1-2) to a human (claim 4), wherein the disorder is aberrant wound-healing (claims 6-7), and wherein the drug is administered via intramuscular or subcutaneous injection (claim 5). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion  
No claims are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592. The examiner can normally be reached 10 am-6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626